                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

REGINALD HINES, JR., ABIGAIL LOIS
TURNER, and SELINA MARIE DOUGLAS,
                                                 JUDGMENT IN A CIVIL CASE

      Plaintiffs,                                        18-cv-718-wmc

v.


KARI HOFFMAN,

      Defendant.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case with prejudice.

           /s/                                                11/05/2018

          Peter Oppeneer, Clerk of Court                         Date
